Title: From Benjamin Franklin to John Adams, 13 November 1780
From: Franklin, Benjamin
To: Adams, John


Sir
Passy Nov. 13. 1780.
I am honour’d by your Excellency’s Letter of the 4th Instant, relating to the Bills drawn on Mr Lawrens. I recommended their being presented to you, as I understood you supply’d his Place during his Absence, and I thought it more reputable to our Affairs, that they should be accepted by you for him, than that their Credit should depend on the Good-Will of a Dutch Merchant, who, except a few of the first, does not accept them but as I guarrantee their Payment, and will perhaps besides making a great Merit of it, charge 5 per Cent Commission for his Service. I therefore still wish you would accept them, and if you should not before they become due be enabled otherwise to pay them, you can draw on me so as to be furnished in time with the Money, I have other Letters from your Excellency to answer, which I must at present postpone, as I continue ill with the Gout, and write this in my Bed with Difficulty.
With great Respect, I have the honour to be Sir, Your Excellency’s most obedt & most humble Servant
B Franklin
His Exy J. Adams Esqr
 
Endorsed: His Ex. Dr Franklin 13 Nov. [in John Thaxter’s hand: 1780] desiring me to accept the Bills
